           Case 6:20-cv-00879-ADA Document 21 Filed 02/08/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 PROXENSE, LLC

                       Plaintiff,                 Case No. 6:20-cv-879-ADA

 vs.
                                                  JURY TRIAL DEMANDED
 TARGET CORPORATION

                       Defendant.

   DEFENDANT TARGET CORPORATION’S REPLY BRIEF IN SUPPORT OF ITS
 MOTION TO DISMISS COUNT I OF PLAINTIFF’S FIRST AMENDED COMPLAINT
                   FOR FAILURE TO STATE A CLAIM

       Defendant Target Corporation (“Target”) submits this Reply in support of its Motion to

Dismiss Count I of Plaintiff Proxense, LLC’s First Amended Complaint (the “Motion”). D.I. 19.

I.     INTRODUCTION

       Proxense’s Opposition (D.I. 20) to Target’s Motion is incorrect on the law of direct

infringement based on “use” of a claimed system, and on the law’s application to the undisputed

facts in this case. Indeed, Proxense’s Opposition confirms that there is no dispute that:

              “a first wireless device...including: a first wireless transceiver configured to
               transmit a beacon including a source identifier” is an element of the asserted system
               claims (1, 7-9) of the ’533 Patent;

              Target’s customer does not exercise physical control, or physically possess, the
               accused “first wireless device” (Target’s Bluetooth beacon device); and

              Target’s customer (and such customer’s mobile device (the accused “second
               wireless device”)) does not cause the accused Target Bluetooth beacon device to
               “transmit a beacon including a source identifier”, as the mobile device only listens
               for communications from the beacon device.

       Applying binding Federal Circuit precedent to the facts of this case, including those

conceded above, it is undisputed that Target’s customer does not directly control, nor indirectly

control, every element of the asserted system claims. Intellectual Ventures I LLC v. Motorola
         Case 6:20-cv-00879-ADA Document 21 Filed 02/08/21 Page 2 of 8




Mobility LLC, 870 F.3d 1320, 1329 (Fed. Cir. 2017); Georgetown Rail Equip. Co. v. Holland L.P.,

867 F.3d 1229, 1239-1240 (Fed. Cir. 2017); Centillion Data Sys. LLC v. Qwest Commc'ns Int'l

Inc., 631 F.3d 1279, 1286 (Fed. Cir. 2011). Accordingly, as Count I of the First Amended

Complaint is premised entirely on implausible allegations that Target’s customer “uses” the

asserted system claims, Proxense has failed to state a claim and Count I should be dismissed.

II.    ARGUMENT

       The fatal flaw of Count I is Proxense’s misunderstanding of the law of direct infringement

based on “use” of a claimed system. Indeed, contrary to Proxense’s characterization in its

Opposition, a patentee must demonstrate that an accused direct infringer—here Target’s

customer—controls (directly or indirectly), and benefits from, every element of the asserted

system claims:

       Centillion and NTP held that to ‘use’ something is to put it into service, which
       means to control and benefit from it. And Centillion explicitly added that, to use a
       claimed system, what must be ‘used’ is each element. Centillion, 631 F.3d at 1284
       (‘We agree that direct infringement by 'use' of a system claim 'requires a party . . . to
       use each and every...element of a claim [system].' In order to 'put the system into
       service,' the end user must be using all portions of the claimed invention.’ . . . From
       those two propositions, it follows that, to use a system, a person must control (even
       if indirectly) and benefit from each claimed component.

IV, 870 F.3d at 1329 (quoting Centillion, 631 F.3d at 1286).            The Federal Circuit further

emphasized this requirement in the IV case when it noted that “NTP and Centillion both found

control of and benefit from every element on their particular facts.” IV, 870 F.3d at 1329; citing

Centillion, 631 F.3d at 1285-1286; NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1317

(Fed. Cir. 2005).1


1
  Moreover, in NTP, the Federal Circuit explicitly noted that “RIM has not appealed the
determination that the customers are directly putting into action the system that is the subject of
NTP’s claim limitations. RIM only appeals whether any such use occurs within the United States,
in light of the location of the Relay within Canada.” 418 F.3d at 1317 n.13; see also id. at 1314.



                                                  2
          Case 6:20-cv-00879-ADA Document 21 Filed 02/08/21 Page 3 of 8




       Proxense fails to satisfy this standard, and in fact, explicitly concedes that it has not alleged

that a single person or entity “control[s] (even if indirectly) . . . each claimed component”, despite

that being a necessary element of a claim for direct infringement by “use” of a system. To excuse

this failure, Proxense argues that the Target customer “controls” the claimed system “as a whole”

by simply “mak[ing] the system work for its patented purpose”:

       While Proxense does not allege that the Target customer directly causes the first
       wireless device to transmit a beacon, Proxense alleges that the Target customer
       directly places the claimed system, as a whole, into service . . . While the Target
       customer’s mobile device does not directly cause the beacon to be transmitted,
       nothing happens until the Target customer initiates the system by searching for the
       beacon signal . . . In the present case, the Target customer makes the system work
       for its patented purpose by initiating the search for the beacon. There is no
       meaningful distinction between sending a message and initiating the search.

D.I. 20 at 5-6 (emphasis in original). Proxense is incorrect in its interpretation of the law and its

application to the facts here (including the importance of the language of the claims-at-issue).

Proxense has not and cannot allege that the Target customer controls the first wireless device

(Target’s Bluetooth beacon device) because the customer (1) does not directly control (i.e.,

exercise physical control/possession over) that device, nor (2) indirectly control (i.e., cause to be

put into service to perform its claimed function) that device, which “transmit[s] beacon[s]

including a source identifier” regardless of what the customer does. Rather, Proxense concedes

that the Target customer’s mobile device only listens for communications from Target’s beacon

device that transmits automatically and continuously. D.I. 20 at pp. 5-8; Motion at pp. 7-9.

       Proxense mischaracterizes the IV case as somehow eliminating the “control of . . . every

element” prong of the legal standard when, in fact, the Federal Circuit reiterated that requirement

while also resolving a different argument over the “benefit from every element” requirement of

the standard. Indeed, in the IV case, the defendant (Motorola) did not dispute the plaintiff’s

showing of the “control of . . . every element” prong, which is the disputed issue in our case. In



                                                  3
         Case 6:20-cv-00879-ADA Document 21 Filed 02/08/21 Page 4 of 8




IV, Motorola did not contest that the customer indirectly controlled the Multimedia Messaging

Services Center (“MMSC”) because a delivery confirmation message sent from the customer’s

mobile device caused the MMSC to “generate a delivery report that indicates a delivery event and

a time of that delivery event” as claimed in the asserted system claims. IV, 870 F.3d at 1323, 1328-

1330. Instead, Motorola argued, and the Federal Circuit agreed, that the plaintiff also had to show

that the accused direct infringer benefited from the MMSC’s “generat[ing] a delivery report that

indicates a delivery event and a time of that delivery event”, which the plaintiff did not do. IV,

870 F.3d at 1329-1330. Thus, the plaintiff’s incorrect argument in the IV case—that no “benefit

from every element” requirement exists in the law—is a horse of a slightly different color than

Proxense’s incorrect argument here—that no “control of . . . every element” requirement exists in

the law—but Proxense’s argument should be similarly rejected. Id.; D.I. 20 at 5-6.

       Moreover, Proxense’s reliance on the Centillion case is equally misplaced because the

accused direct infringer in that case did cause the claimed system components to act; which is a

different scenario than in the present case. In Centillion, the Federal Circuit found that, in the

specific situation when a Qwest customer “creat[ed] a query and transmitt[ed] it to Qwest’s back-

end”, the customer did “use” the asserted system claims because, although the customer did not

“directly” control (i.e., exercise physical control/possession over) Qwest’s back-end components,

the customer “indirectly” controlled such components because the customer’s creation and sending

of the query to such back-end components “cause[d]” the claimed: (1) “storage means [to] stor[e]

transaction records”, (2) “data processing means [to] generat[e] summary reports as specified by

a user from the transaction records”, and (3) “transferring means [to] transfer[] the transaction

records and summary reports to [the customer].” Centillion, 631 F.3d at 1281, 1284-1285

(emphasis added). Notably, the Federal Circuit found that, “if the user did not make the request




                                                 4
           Case 6:20-cv-00879-ADA Document 21 Filed 02/08/21 Page 5 of 8




[to Qwest’s back-end components], then the back-end processing would not” perform the claimed

steps. Id. Thus, although Proxense argues that Centillion’s “‘on-demand operation” is relevant to

this case”, the facts here are distinguishable because Target’s customer indisputably does not, and

cannot, cause Target’s Bluetooth beacon device to transmit beacons. D.I. 20 at pp. 6-7; Motion at

pp. 7-8. Rather, as Proxense concedes, Target’s Bluetooth beacon device transmits beacons

regardless of whether the customer initiates a search for the beacon. D.I. 20 at pp. 5-8; Motion at

pp. 7-8.

       Furthermore, in Georgetown Rail, the Federal Circuit found that the accused direct

infringer (Holland) “used” the asserted system claims because, although Holland did not physically

control or possess the accused back end “at least one processor”, Holland’s “send[ing of] the

gathered information to a back-end third-party company with instructions to process and analyze

the information” caused the “at least one processor” to perform its claimed functions of “analyzing

the plurality of images and determining one or more physical characteristics of the said portion of

the railroad track bed . . .”. 867 F.3d at 1234, 1239-1240; see also Motion at p. 8. The present

case is again distinguishable from Georgetown Rail because the Target customer’s actions do not

cause the alleged first wireless device (Target’s Bluetooth beacon device) to do anything as the

Target customer’s mobile device only listens for communications from the beacon device that

transmits automatically and continuously. Id.

       Consistent with this precedent which is binding but not pertinent under the facts of this

case, Proxense was required to allege (and later prove) that the Target customer controls all

elements of the asserted system of claims 1 and 7-9, including the first wireless device that

transmits beacons. In other words, Proxense must plausibly allege, in relevant part, that Target’s

customer’s actions at least indirectly control the accused first wireless device (i.e., the Target




                                                5
           Case 6:20-cv-00879-ADA Document 21 Filed 02/08/21 Page 6 of 8




Bluetooth beacon) by causing it “to transmit a beacon including a source identifier.” D.I. 19 at pp.

4-5 (reproducing claim 1 of the ’533 Patent); IV, 870 F.3d at 1328-1329; Georgetown Rail, 867

F.3d at 1239-1240; Centillion, 631 F.3d at 1284-1287. There is no dispute that Proxense does not,

and cannot, make such allegations in Count I.            Indeed, Proxense acknowledges that any

interactions between Target’s customer’s mobile device and the Target Bluetooth beacon device

are strictly one-way: the mobile device only listens for communications from the beacon device

and, therefore does not cause the beacon device “to transmit a beacon including a source

identifier” as required by the claims. D.I. 20 at pp. 5-8; Motion at pp. 7-9.

        Finally, Proxense cannot escape its obligation to allege “control of . . . every element” by

rewriting or downplaying the importance of the actual claim language in the asserted system claims

as it tries to do:

        The system as whole, in this instance, and as plead by Proxense, is put into service
        by the Target customer enabling the Target App and Bluetooth features and the
        initiation of a search for a beacon. This initiation by the Target customer places the
        claimed system into operation by detecting the passive beacon and processing the
        information received by the beacon . . . There is no meaningful distinction between
        sending a message and initiating the search . . . [T]he initiation of a search for a
        beacon by the Target customer enables the facilities directly controlled by Target
        to perform the service for which the system was designed. The initiation of the
        search by the Target customer causes the claimed second wireless device to detect
        the beacon and decode the information contained in the beacon and use that
        information to contact the claimed server . . . It is of no moment that the Target
        customer does not cause the transmission of the beacon itself.

D.I. 20 at pp. 6-7. Noticeably absent from Proxense’s argument is any reference to the limitation:

“a first wireless transceiver configured to transmit a beacon including a source identifier . . .”. D.I.

1-1 (’533 Patent) at claim 1 (reproduced at Motion at pp. 4-5). There simply is no basis for

Proxense to allege or argue that the Target customer controls the first wireless device or causes it

to transmit a beacon that is received by the customer’s mobile device. Under this factual scenario,

the Target customer is not a direct infringer based on use of a claimed system as it does not control



                                                   6
          Case 6:20-cv-00879-ADA Document 21 Filed 02/08/21 Page 7 of 8




a required element of the system (even indirectly). IV, 870 F.3d at 1323, 1328-1329; Georgetown

Rail, 867 F.3d at 1234, 1239-1240; Centillion, 631 F.3d at 1281, 1284-1287. Proxense’s inability

to fit its square piece into the round hole based on how it chose to draft its claims does not entitle

it to rewrite the claims to survive this motion to dismiss.

III.    CONCLUSION

        For the foregoing reasons and the reasons set forth in its Motion, Target respectfully

requests that the Court grant its Motion and dismiss Count I of the First Amended Complaint for

failure to state a claim.


 Dated: February 8, 2021                Respectfully submitted,

                                        /s/ Gilbert A. Greene
                                        Gilbert A. Greene
                                        DUANE MORRIS LLP
                                        Las Cimas IV
                                        900 S. Capital of Texas Highway, Suite 300
                                        Austin, TX 78746
                                        Tel.: 512-277-2246
                                        Fax: 512-597-0703
                                        Email: BGreene@duanemorris.com

                                        Matthew S. Yungwirth (admitted pro hac vice)
                                        DUANE MORRIS LLP
                                        1075 Peachtree Street NE, Suite 2000
                                        Atlanta, GA 30309-3929
                                        Telephone: 404-253-6900
                                        Email: msyungwirth@duanemorris.com

                                        Christopher J. Tyson (admitted pro hac vice)
                                        DUANE MORRIS LLP
                                        505 9th Street N.W., Suite 1000
                                        Washington, DC 20004-2166
                                        Tel: 202.776.5213
                                        Email: cjtyson@duanemorris.com

                                        Attorney for Defendant Target Corporation




                                                  7
         Case 6:20-cv-00879-ADA Document 21 Filed 02/08/21 Page 8 of 8




                             CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing document has been served

upon all counsel of record via ECF and electronic mail on this the 8th day of February, 2021.



                                                    /s/ Gilbert A. Greene
                                                        Gilbert A. Greene




                                                8
